Exhibit 10.1

BROCADE EXECUTIVE LEADERSHIP PLAN

Revised: December 3, 2009

(Effective as of fiscal year 2010)

PURPOSE

The Brocade Executive Leadership Plan is designed to link incentive compensation
with Company performance.

PERFORMANCE PERIOD AND PAYOUT PERIOD

Performance against Company and individual objectives is measured annually
(according to the Company’s fiscal year) (Plan Period), but will be reviewed
semi-annually. Payout of earned cash bonuses, if any, occurs on an annual basis.

ELIGIBILITY

Regular full-time and part-time Vice President (VP) level employees that are
designated Section 16 Officers and other VP-level employees specifically
identified by the Company to participate in this plan are eligible to
participate in the Executive Leadership Plan Program. To the extent a VP is
eligible to and participates in the Company’s Sales Incentive Plan, then that VP
shall not be eligible to participate in this Executive Leadership Plan.

Participants must be regular (full-time or part-time) employees at the end of
the fiscal year to be eligible to receive a Executive Leadership Plan Payout.

PARTICIPANT PERFORMANCE

As each Plan Period begins, participants must complete a CEO or VP Performance
Contract. Performance contracts should be tied to company and departmental goals
as outlined by the board of directors (i.e., company priorities and
initiatives). All goals must be tied to overall company objectives and have
defined measurements.

Before Performance Contracts for Executive VPs are final, they are to be
reviewed and approved by Finance, Human Resources, and the Chief Executive
Officer (CEO). Performance Contracts for Functional VPs are reviewed and
approved by the applicable Executive VP. The CEO’s Performance Contract shall be
reviewed and approved by the Chair of the Board of Directors and the Chair of
the Compensation Committee.

At the end of each Plan Period, actual performance against the plan’s financial
metric goals is determined by Finance and provided to the plan participants.
Performance against goals is then assessed by the Participant and then reviewed
and assessed by the VP’s manager, in order to determine each participant’s bonus
payout for the period. The Compensation Committee reviews and approves all
Section 16 Officers’ performance and bonus payouts annually. The CEO reviews and
approves all other VP cash bonus payouts. The Compensation Committee shall
review and approve the CEO’s bonus payouts.

 

1.



--------------------------------------------------------------------------------

COMPANY PERFORMANCE & EXECUTIVE LEADERSHIP PLAN FUNDING

Each Plan Period, Brocade’s Board of Directors will set a Non-GAAP Operating
Income target (Target OI) and Revenue target (Target Revenue) for the Company to
achieve during the Plan Period, including applicable scaling for over- or
under-achievement of such targets and minimum performance levels (if any).

At the end of each Plan Period, Brocade will determine amounts to be paid under
the Executive Leadership Plan based on the actual performance achieved by
Brocade during the Plan Period (Actual OI and Actual Revenue) relative to the
Target OI and Target Revenue. Actual Funding will be calculated based on the
following performance metric ratio:

 

   Non-GAAP Operating Income    = 75%       Revenue    = 25%   

The Actual OI and Actual Revenue will be communicated following the end of each
Plan Period.

PARTICIPANT INCENTIVE TARGET

With respect to Section 16 Officers (including the Chief Executive Officer), a
Participant’s Annual Incentive Target may range from 40% to 150% and is
determined by the Company’s Compensation Committee. With respect to other
participants in the Company’s Executive Leadership Plan, a Participant’s Annual
Incentive Target is determined by the Participant’s classification or pay grade
at the end of the 12-month Plan Period, unless otherwise indicated in writing by
Brocade.

EXECUTIVE LEADERSHIP PLAN PAYOUTS

On an annual basis, the Compensation Committee reviews and approves the formula
for cash bonus payouts for all Section 16 Officers (including the CEO) and the
Individual Performance for Section 16 Officers other than the CEO. The CEO
reviews and approves the formula for cash bonus payouts and the Individual
Performance for all other VP cash bonuses. Individual Performance can range from
90% to 100%. The CEO is measured exclusively on Corporate performance.

Program payouts are made within eight (8) weeks following the conclusion of the
12-month Plan Period. Payouts will be pro-rated for Participants who are hired
or transferred into the Executive Leadership Plan during any Plan Period.

Except as otherwise agreed upon by: (i) the Compensation Committee for the CEO
and other Section 16 officers, and the CEO for all other VPs, and (ii) the
Participant, for each Participant, the cash bonus payout is calculated based on
the following formula (less applicable taxes and deductions):

Bonus Payout = (Actual Funding*) x (Individual Performance**) x (Annual
Incentive Target) x (Annual Salary)

 

 

* As described above, Actual Funding is equal to the sum of: (i) Actual OI
multiplied by 75%, plus (ii) Actual Revenue multiplied by 25%.

** Individual Performance scoring is not applicable to the CEO.

 

2.



--------------------------------------------------------------------------------

Bonuses will be calculated using the annual base salary and Annual Incentive
Target as of the last day of the Plan Period, except as set forth above or
otherwise indicated in writing by Brocade.

ADMINISTRATIVE PROCEDURES

Compensation Committee Approval

The Compensation Committee reserves the right to decrease or eliminate bonus
otherwise indicated.

New Hires and Promotions

Participants new to the company or who are promoted into the Executive
Leadership Plan must complete a VP Performance Contract within 60 days of
beginning in the new position.

Position/Salary Factor

Payout will be based on the Participant’s annual base salary and job position on
the last day of the Plan Period. Bonuses may be pro-rated if Participant
received a cash bonus under another bonus program.

Terminations: Anyone who is not on the payroll as of the end of the fiscal year
is not eligible to receive a cash bonus payout.

Leaves of Absences, Disability or Death: In the event of the Participant’s
death, disability time off, or leave of absence, Payouts will be made on a
pro-rated basis, based on the number of days the Participant was actively
working at Brocade. If the Participant is on a legally protected leave of
absence (e.g. Family Medical Leave or Military Leave), the Participant’s
eligibility for participation in Plan may be extended beyond the time above, in
accordance with the laws governing the legally protected leave. In the event of
death, any cash bonus payments will be paid to the Participant’s primary
beneficiary as designated in the Participant’s Brocade life insurance plan
documentation, if any, or will otherwise be paid to his or her estate.

Performance Improvement Plan/Disciplinary Situations (Development Needed): If a
Participant, at anytime prior to the cash bonus payout 12-month Plan Period, is
subject to a performance improvement plan, discipline or demotion, Brocade may,
in its sole discretion, reduce or eliminate the cash bonus payment that the
Participant would otherwise have been eligible to receive. If, at the time prior
to the Payout for a 12-month Plan Period, it is determined that a Participant
may be subject to corrective action, discipline or demotion, then Brocade may
withhold the entire cash bonus payout, or a portion thereof, until after a final
decision on such corrective action has been made. If a Participant is given a
performance rating of Development Needed, the Participant will not be eligible
to receive a Payout. Only the VP of Human Resources or CEO may approve
exceptions to this policy, except that the Compensation Committee must approve
exceptions for Section 16 officers.

 

3.



--------------------------------------------------------------------------------

Other Provisions: Participation in the Executive Leadership Plan does not
constitute an agreement (express or implied) between the Participant and Brocade
that the Participant will be employed by Brocade for any specific period of
time, nor is there any agreement for continuing or long-term employment. Terms
and conditions regarding the Executive Leadership Plan and any participation
therein, including but not limited to Executive Leadership Plan eligibility,
Executive Leadership Plan funding, and performance and payout criteria and
determinations, are subject to change by Brocade at any time in its sole
discretion. Brocade and its Board of Directors retain the absolute right to
interpret, revise, modify or terminate the Executive Leadership Plan at any time
in its sole discretion.

 

4.